Citation Nr: 1606516	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include psychotic disorder, depressive disorder not otherwise specified (NOS), and PTSD.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability, to include colon cancer.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) from October 2012 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing before a Veterans Law Judge on his July 2014 and October 2015 substantive appeals.  He subsequently withdrew his hearing requests.  See December 2015 Report of General Information.

The issues of entitlement to service connection for a psychiatric disability and a bilateral eye disability and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was originally denied in a January 2007 rating decision on the basis that there was no medical evidence of any diagnosed PTSD; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 

2.  Evidence received more than one year since the January 2007 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's January 2007 decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the January 2007 decision is new and material and sufficient to reopen the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).
For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of entitlement to service connection for PTSD in a January 2007 rating decision, in pertinent part, on the basis that there was no medical evidence of any diagnosed PTSD.  The Veteran was notified of the RO's January 2007 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the January 2007 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received more than one year since the January 2007 denial includes an October 2010 VA discharge summary that reveals a provisional diagnosis of PTSD.  The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have current PTSD related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The additional evidence triggers VA's duty to provide an examination as to the etiology of the Veteran's current psychiatric disability.  The evidence is, therefore, new and material, and the claim of entitlement to service connection for PTSD is reopened.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for PTSD is reopened, and the appeal is granted to this extent only.



REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a December 2010 VA mental health physician note includes a diagnosis of depressive disorder NOS.  Thus, there is competent evidence of a current psychiatric disability.  The Veteran contends that he experienced a psychiatric stressor in service that involved the death of two service members along the demilitarized zone in Korea due to a bomb blast during training exercises.  Service treatment records include an October 1973 report of medical history form completed for purposes of separation from service on which the Veteran reported that he experienced "depression or excessive worry" and "nervous trouble of any sort."  He has reportedly experienced psychiatric symptoms ever since the in-service stressor.

Hence, there is evidence of a current psychiatric disability, a psychiatric stressor and psychiatric symptoms in service, and a continuity of psychiatric symptomatology in the years since service.  This evidence suggests that the Veteran may have a current psychiatric disability related to service.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current psychiatric disability is triggered.  

Moreover, the Veteran has reported that the claimed psychiatric stressor in service involving the death of two service members along the demilitarized zone in Korea due to a bomb blast during training exercises occurred sometime in March 1972 (see the Veteran's statement and VA Form 21-0781 received in December 2010).  His service personnel records, however, reflect that he was not stationed in Korea until March 1973.  Based upon this information, the RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Research of Unit Records (CURR)) and requested verification of the claimed stressor.  The RO indicated that the stressor occurred in March 1973.  The JSRRC responded that it was unable to verify the Veteran's reported stressor, but that a review of his unit's morning reports was recommended.

Thereafter, the RO contacted the National Personnel Records Center (NPRC) and requested a search for relevant morning reports of the "2/17th field artillery" unit dated in March 1972.  The NPRC responded that no search was possible based on the information furnished because the Veteran's complete unit (including company) needed to be identified.  The RO did not make any further attempts to obtain relevant morning reports.  Hence, another attempt should be made upon remand to obtain these records using the Veteran's full unit information at the time of his service in Korea.

With respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151, he contends that his current gastrointestinal disability (including colon cancer) results from a misdiagnosis while being treated for gastrointestinal symptoms at the VA Medical Center in Hampton, Virginia (VAMC Hampton) in June 2014.  He also claims that he had not been offered preventative health screenings by VA.  In light of these allegations, the Board finds that a medical opinion pertaining to the Veteran's 1151 claim should be obtained upon remand.

Also, a July 1985 letter from the Social Security Administration (SSA) indicates that the Veteran was awarded SSA disability benefits for an unspecified disability.  The records related to the SSA's determination have not yet been associated with the file and may be relevant, and therefore should be obtained on remand.

Furthermore, the Veteran reported on a February 1985 "Veteran's Application for Compensation or Pension" form (VA Form 21-526) that he had been receiving treatment for his eyes at the VA Medical Center in Richmond, Virginia (VAMC Richmond) since earlier that month.  In addition, an April 2010 VA eye consultation note indicates that the Veteran's eyes had been examined at the Hampton VAMC in 2005.  There appear to be only minimal treatment records from the Richmond VAMC in the file and it is unclear as to whether all relevant records from this facility have been obtained.  Also, the treatment records from the Hampton VAMC that are in the file are only dated from March 2010 to January 2015.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Lastly, the Veteran has submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for records of treatment for his claimed gastrointestinal disability from Riverside Doctors Hospital and Riverside Peninsula Cancer Institute.  The AOJ has contacted these facilities on several occasions and requested all relevant treatment records, but they have responded that no records can be sent because a date range for the requested records was not provided.  It appears that the Veteran has at least provided a date range for the treatment at Riverside Peninsula Cancer Institute, but that this information was not provided to that facility.  Therefore, further attempts should be made upon remand to obtain all relevant private treatment records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

2.  Contact the Department of the Army, the JSRRC, the NPRC, and/or any other appropriate source and request any morning reports, unit histories, and other information detailing the movements and operations of "BtryB2/1 7FA2dInfDiv" (see the Veteran's personnel records) during the Veteran's service in Korea from March 1973 to October 1973.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability, an eye disability, and a gastrointestinal disability, to include the dates of any such treatment. 

The Veteran shall specifically be asked to complete authorizations, to include specific date ranges of treatment, for VA to obtain all records of his treatment for a psychiatric disability, an eye disability, and a gastrointestinal disability from Riverside Doctors Hospital, Riverside Peninsula Cancer Institute (see the February 2014 and April 2015 VA Forms 21-4142a), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall request all relevant treatment records for which a sufficient release is received and must provide a specific date range with each request.

4.  Obtain all outstanding VA records of treatment, to specifically include:
(a)  all records from the Richmond VAMC dated from October 1973 through the present; 
(b)  all records from the Hampton VAMC dated from October 1973 through March 2010 and from January 2015 through the present; and
(c)  any relevant records from any other sufficiently identified VA facility. 
5.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD.  All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since October 2010 including, but not limited to, psychotic disorder, depressive disorder NOS, and any PTSD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressor during service, is related to his reported psychiatric symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since October 2010, what is(are) the stressor(s) that support(s) the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disabilities diagnosed since October 2010 (including, but not limited to, psychotic disorder, depressive disorder NOS, and any PTSD), all of the Veteran's reported stressors in service (including the death of fellow service members due to a bomb explosion during training exercises along the demilitarized zone in Korea), his report of "depression or excessive worry" and "nervous trouble of any sort" on the October 1973 report of medical history form, and his reports of a continuity of psychiatric symptomatology in the years since service.

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA examination with a physician for his claimed gastrointestinal disability.  All indicated tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current gastrointestinal disability identified (i.e., any gastrointestinal disability diagnosed since August 2014 including, but not limited to, colon cancer), the examiner shall answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was caused or chronically worsened as a result of VA treatment (to include not offering the Veteran preventative health screenings and the treatment received at VAMC Hampton for gastrointestinal problems in June 2014)?

(b)  If a current gastrointestinal disability was likely caused or chronically worsened as a result of VA treatment, is it at least as likely as not (50 percent probability or more) that the proximate cause of the current gastrointestinal disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  If not, is it at least as likely as not (50 percent probability or more) that the cause of the current gastrointestinal disability was an event not reasonably foreseeable?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all gastrointestinal disabilities diagnosed since August 2014 (including, but not limited to, colon cancer) and the Veteran's contentions that VA did not offer him preventative health screenings and that his colon cancer was misdiagnosed when he was treated for gastrointestinal problems at VAMC Hampton in June 2014.

A complete rationale shall be given for all opinions and conclusions expressed.

7.  After completion of the above development, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


